1

2                            IN THE UNITED STATES DISTRICT COURT
3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
4

5     UNITED STATES OF AMERICA,                        Case No.: 1:18-CR-00061-001 LJO
6                           Plaintiff,                 ORDER
7            v.
8     ARMANDO CASTILLO,
9                           Defendant.
10

11
             The parties’ joint request to continue Defendant ARMANDO CASTILLO’s date
12
     for sentencing from August 5, 2019 at 9:00 a.m. to October 21, 2019 at 9:00 a.m.
13
     IS GRANTED.
14
             The following deadlines reference to the Presentence Report are also hereby set:
15

16           The proposed Presentence Report shall be disclosed to counsel no later than September 9,

17   2019;
18           Counsel’s written objections to the Presentence Report shall be delivered to the Probation
19
     Officer and opposing counsel no later than September 23, 2019;
20
             The Presentence Report shall be filed with the Court and disclosed to counsel no later
21
     than September 30, 2019;
22

23           Motion for Correction of the Presentence Report shall be filed with the Court and served

24   on Probation Officer and opposing counsel no later than October 7, 2019; and

25           Reply, or Statement of Non-Opposition no later than October 14, 2019.
26
     IT IS SO ORDERED.
27
        Dated:     July 29, 2019                           /s/ Lawrence J. O’Neill _____
28                                                UNITED STATES CHIEF DISTRICT JUDGE
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     -2-
